United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2474
                                     ___________

Janet S. Helvey,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                *     Appeal from the United States
                                        *     District Court for the
City of Maplewood, Missouri; Martin *         Eastern District of Missouri.
Corcoran; Mapleleaf Inn, Inc.; Paul     *
Thomas; John Doe, I; John Doe, II;      *
John Doe, III,                          *
                                        *
             Appellees.                 *
                                   ___________

                                 Submitted: April 16, 1998

                                       Filed: September 3, 1998
                                     ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

WOLLMAN, Circuit Judge.

      Janet S. Helvey appeals from the district court&s grant of summary judgment and
dismissal of claims in her action alleging civil rights and pendent state law violations.
We affirm in part, and reverse and remand in part.

      Helvey was employed as a bartender at Maple Leaf Inn, Inc. (Maple Leaf),
located in the City of Maplewood, Missouri (City). In July 1992, she witnessed an
incident between four Maplewood police officers and two individuals. Helvey testified
under subpoena on behalf of these individuals in their state criminal proceedings and
in a federal civil rights proceeding they brought against the City. In August 1994,
within two months of her testimony in the civil rights proceeding, Helvey was
discharged from Maple Leaf.

       Helvey then brought this action against Maple Leaf and its principal shareholder,
Paul Thomas (private defendants), and against the City, city manager Martin Corcoran,
and three unidentified city employees (city defendants). She alleged that three weeks
before her discharge Corcoran had demanded that Thomas fire her from Maple Leaf
because of her testimony. Further, Corcoran allegedly told Thomas that he should
replace Helvey with a man and threatened to otherwise shut down the bar or revoke its
liquor license. Helvey contended that the defendants’ conduct violated 42 U.S.C.
§ 1983 (Count I) by violating her rights to free speech, due process, equal protection,
and equal privileges and immunities, and that the conduct also violated 42 U.S.C.
§ 1985 (Count II). Helvey also asserted state tort claims of unlawful civil conspiracy
(Count III) and tortious interference with a business expectancy (Count IV).

      The city defendants filed motions to dismiss and for summary judgment. In
support of their summary judgment motion, these defendants attached an affidavit in
which Corcoran stated that he neither had met nor knew who Helvey was before being
served with this lawsuit and was not aware that she had testified in the civil rights
proceedings. Corcoran acknowledged meeting with Thomas in August 1994 to discuss
problems at Maple Leaf, but denied demanding that Helvey be fired or threatening
adverse consequences if she was not. The city defendants also attached an affidavit in
which Thomas attested that Helvey was fired because of numerous altercations that
arose on her shift. Thomas stated that Helvey was not told that the City was forcing
anyone to fire her and that Corcoran had not told Thomas to discharge Helvey during
the August 1994 meeting.


                                          -2-
       In response, Helvey attached her own affidavit, in which she attested that gross
receipts were the greatest when she was on duty as compared to other bartenders, and
that she had observed no greater problems during her shifts than during those of the
other Maple Leaf bartenders. Helvey also attested that when she was fired Thomas
told her: “(a) 5 F.3d 1141, 1148 (8th Cir. 1993), and its grant of summary judgment,
see Hossaini v. Western Missouri Med. Ctr., 140 F.3d 1140, 1142 (8th Cir. 1998).

       We conclude that the district court erred in granting summary judgment on
Helvey’s section 1983 free speech claim. Helvey’s attestations regarding her
employment history and performance and the statements Thomas made to her shortly
after her trial testimony and his meeting with Corcoran were sufficient to create a
factual dispute in the face of contrary attestations. See Calvit v. Minneapolis Pub. Sch.,
122 F.3d 1112, 1117-18 & n.4 (8th Cir. 1997) (in free speech retaliation claim,
previous favorable performance evaluations, short time between statements and
negative treatment by employer, and knowledge of employer of critical statements
about its child abuse reporting procedures created genuine issue of material fact on
whether adverse employment action was caused by protected speech). Helvey’s

                                            -3-
allegation that Corcoran used his position of authority to cause Thomas to fire her in
retaliation for the testimony she gave concerning the incident involving Maplewood
police officers stated a claim under section 1983. Cf. Korb v. Lehman, 919 F.2d 243,
244-45, 248 (4th Cir.1990), cert. denied, 502 U.S. 808 (1991) (suggesting that private
employee had free speech claim against government official who retaliated against
employee for exercising his First Amendment rights by causing employee to be fired
by private employer).

        In addition, we have recognized that an at-will employee&s right to be free from
arbitrary government interference in his employment relation gives rise to a due process
right. See Chernin v. Lyng, 874 F.2d 501, 505-06 (8th Cir. 1989). This right arises
when government officials, through exercise of their regulatory authority over an
employer, demand the discharge of an employee. Id. at 502-03, 506; see also Waddell
v. Forney, 108 F.3d 889, 893 (8th Cir. 1997) (recognizing the clearly established right
to be free from government interference with an employment relationship).
Accordingly, we conclude that Helvey has stated a due process claim. The conduct
Helvey attributed to Corcoran also supports her state law tortious interference claim.
See Hamilton v. Spencer, 929 S.W.2d 762, 764 (Mo. Ct. App. 1996) (recognizing a
claim under Missouri law where defendant, with knowledge of business relationship,
intentionally induces a breach of relationship without justification); Casterline v.
Stuerman, 588 S.W.2d 86, 87-89 (Mo. Ct. App. 1979) (reversing grant of summary
judgment to defendants where plaintiff, director of nurses who had oral indefinite
employment relationship, alleged that concerted accusations of defendants resulted in
her discharge).

       We conclude that the district court properly disposed of Helvey’s remaining
claims. Even assuming that Corcoran told Thomas to fire Helvey and hire a man, this
evidence is insufficient to create an inference that Helvey’s discharge was based on her
gender, especially in light of her claim that her discharge was ordered in retaliation for
her testimony. See Klinger v. Department of Corrections, 31 F.3d 727, 731 (8th Cir.

                                           -4-
1994) (for equal protection claim, plaintiff must allege different treatment of similarly
situated individuals). As to Helvey’s section 1985 claim and her state law civil
conspiracy claim, Helvey offered no evidence that Thomas willingly agreed with
Corcoran to enter into a conspiracy to retaliate against her. See Gometz v. Culwell,
850 F.2d 461, 464 (8th Cir. 1988) (Section 1985 conspiracy); Mackey v. Mackey, 914
S.W.2d 48, 50 (Mo. Ct. App. 1996) (state law conspiracy). As to Helvey’s privileges
and immunities claim, Helvey did not allege she was deprived of rights because she
was a citizen of another state. See Lutz v. City of York, 899 F.2d 255, 262 (3d Cir.
1990). Finally, as to the City and to Corcoran in his official capacity, Helvey produced
no evidence to support her general assertions of a City policy to retaliate against
witnesses who testified adversely to the City. See Monell v. Department of Soc.
Servs., 436 U.S. 658, 690-91 (1978).

      We reverse that portion of the judgment dismissing Helvey’s section 1983 free
speech and due process claims and her state law tortious interference claim against
Corcoran in his individual capacity. We remand for further proceedings on those
claims. The judgment is affirmed in all other respects.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-